DETAILED ACTION
This action is responsive to the application No.15/434,610 filed on 02/06/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/06/2020 has been entered.
Response to Amendment
Applicant's arguments received on 11/06/2020 in which 1, 6 and 14 are independent claims. Claim 16 has been cancelled. Claims 1-15 and 17-19 have been examined and are pending in this application.
Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawing (specifically FIG. 2B) seem to be confused. It’s hard to tell which is the STI region and which is the contact. And also which is the “backgate region”. Therefore, the “the isolation structure splitting the p-type backgate region (on claim 1, line 14-15)”, and claim 2 and 10, line 2 “a contact terminal formed across at least a portion of the isolation structure.” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Claim Objections
Claims 11 and 13 are objection as duplicated dependent claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 in line 11 recited “where the backgate region surrounds the isolation structure” not clear the appear surround from the top view but structure elsewhere not scribble or identify, and claim 14 in line 13 recited “a contact terminal formed across at least a portion of the isolation structure.” does not support in specification. As depicted in fig. 2A-2B of the instant application.
The remaining claims are dependent from the rejected base claim 6 and 14 and therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Lin (US 2018/0130903; A1 hereinafter ‘Lin’), in view of Applicant Admit Prior Art (AAPA) figure 1.
Regarding independent claim 6, Lin’s Fig. 1 discloses a laterally diffused metal oxide semiconductor (LDMOS) transistor comprising: 
a substrate (22, [0036);
a p-type body region (24, [0021]) in the substrate (22);
an n-type drift region (42, [0038]) in the substrate (22), wherein the p-type body region (24) and the n-type drift region (42);
a p-type backgate region (40, [0035], Note: see in light applicant specification paragraph 0009 “. Therefore, p-type backgate region 40 diffused in the p-type body region 24 at the surface of the substrate 22 providing a source backgate terminal (terminal from the source region 36) for the integrated circuit 20. Thus, the region 40 meet with p-type backgate region) in the p-type body region (24) along a surface of the substrate (22), and having a backgate terminal (i.e., 44, see Fig. 1, [0027], Note: (e.g., terminal 44) is coupled with the P-type body region (e.g., coupled to body region 24 via the backgate region 40); 
an n-type drain region (38, [0028]) in the n-type drift region (42), and having a drain terminal (i.e., terminal connected on drain region 38, see Fig. 1); 
at least one isolation structure (52, [0031]) in one or more of the drain region (38) or the backgate region (40, see Fig. 1, Note: under LMDOS, gate structure mostly in the substrate part there is a backgate. SOI substrate, there are source, drain and gate structure, the backgate is mostly in substrate part) where the backgate region (40) surrounds the isolation structure (52);
an n-type source region (36, [0028]) in to the p-type backgate region (40), and having a source terminal (i.e., 44, see Fig. 1, [0027]); and

above the substrate (22) between the n-type source (36) region and the n-type drain region (38), and having a gate terminal (Note: structure having gate terminal to connected with power for function the transistor).
Lin does not explicitly disclose
wherein the p-type body region and the n-type drift region are lightly doped regions;
Applicant Admit Prior Art (AAPA) figure 1 teaches wherein the p-type body region (110, [Fig.1, [0004-0005]) and the n-type drift region (120, Fig. 1, [0004-0005]) are lightly doped regions ([0004-0005]);
It would have been obvious for one of ordinary skill in the art at the time the invention to apply the teachings of AAPA to teachings of Lin such as applied the p-type body region and the n-type drift region are lightly doped regions, and the poly gate structure (AAPA, Fig. 1) of AAPA to the semiconductor device (Lin Fig. 1) of Lin. One of ordinary skill in the art would have been motivated to make this modification in order to change the majority charge carriers carry most of the electric charge or electric current and minority charge carriers in the semiconductor.
Regarding claim 7, Lin’s Fig. 1 discloses the LDMOS transistor of claim 6, wherein 
the isolation structure (52 is formed in the backgate region (40) and extends into the p-type body region (24).
Regarding claim 8, Lin’s Fig. 1 discloses the LDMOS transistor of claim 6 as presented above, wherein 

Regarding claim 9, Lin’s Fig. 1 discloses the LDMOS transistor of claim 6 as presented above, wherein 
the isolation structure (52) is formed in the backgate region (52 if form in backgate region 40) and the drain region (50 is form in drain region 38).
Regarding claim 10, Lin’s Fig. 1 discloses the LDMOS transistor of claim 6, further comprising:
a contact terminal (68, [0039]) formed across at least a portion (see Fig. 1) of the isolation structure (52, see Fig. 1).
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Lin (US 2018/0130903; A1 hereinafter ‘Lin’), in view of Applicant Admit Prior Art (AAPA) figure 1, and further in view of Lu (US 2014/0320174; A1 hereinafter ‘Lu’).
Regarding claim 11, Lin in view of Applicant Admit Prior Art (AAPA) figure 1 discloses the LDMOS transistor of claim 6, but do not explicitly disclose wherein
the n-type source region is a heavily doped n-type region having a higher doping concentration than the n-type drift region.
Lu’s Fig. 5 discloses the n-type source region (205, Fig. 5, [0021]) is a heavily doped n-type region (N+, [0021]) having a higher doping (N+ suggest magnitude a heavily doping is higher than regularly n-type suggest normally doping, [0021]) concentration than the n-type drift region (n-type reduced surface field region 206, Fig. 5, [0021]).
Thus, N+ suggest magnitude a heavily doping, and regular n-type suggest normally doping that be less than doping concentration the N+ heavily doping, see Fig. 5 and [0021]).
It would have been obvious for one of ordinary skill in the art at the time the invention to apply the teachings of Lu to teachings of Lin such as applied the n-type source region is a heavily doped n-type region having a higher doping concentration than the n-type drift region (Lu, Fig. 5) of Lu to the semiconductor device (Lin Fig. 1) of Lin. One of ordinary skill in the art would have been motivated to make this modification in order to provide the better conductive for device.
Regarding claim 12, Lin in view of Applicant Admit Prior Art (AAPA) figure 1 discloses the LDMOS transistor of claim 6, but do not explicitly disclose wherein
the n-type drain region is a heavily doped n-type region having a higher doping concentration than the n-type drift region.
Lu’s Fig. 5 discloses the n-type drain region (207, Fig. 5, [0021]) is a heavily doped n-type region (N+, [0021]) having a higher doping (N+ suggest magnitude a heavily doping is higher than regularly n-type suggest normally doping, [0021]) concentration than the n-type drift region (n-type reduced surface field region 206, Fig. 5, [0021]).
Thus, N+ suggest magnitude a heavily doping, and regular n-type suggest normally doping that be less than doping concentration the N+ heavily doping, see Fig. 5 and [0021]).
It would have been obvious for one of ordinary skill in the art at the time the invention to apply the teachings of Lu to teachings of Lin such as applied the n-type source region is a heavily doped n-type region having a higher doping concentration than the n-type drift region (Lu, Fig. 5) of Lu to the semiconductor device (Lin Fig. 1) of Lin. One of ordinary skill in the art would have been motivated to make this modification in order to provide the better conductive for device.
Regarding claim 13, Lin in view of Applicant Admit Prior Art (AAPA) figure 1 discloses the LDMOS transistor of claim 6, but do not explicitly disclose wherein
the n-type source region is a heavily doped n-type region having a higher doping concentration than the n-type drift region.
Lu’s Fig. 5 discloses the n-type source region (205, Fig. 5, [0021]) is a heavily doped n-type region (N+, [0021]) having a higher doping (N+ suggest magnitude a heavily doping is higher than regularly n-type suggest normally doping, [0021]) concentration than the n-type drift region (n-type reduced surface field region 206, Fig. 5, [0021]).
Thus, N+ suggest magnitude a heavily doping, and regular n-type suggest normally doping that be less than doping concentration the N+ heavily doping, see Fig. 5 and [0021]).
It would have been obvious for one of ordinary skill in the art at the time the invention to apply the teachings of Lu to teachings of Lin such as applied the n-type source region is a heavily doped n-type region having a higher doping concentration than the n-type drift region (Lu, Fig. 5) of Lu to the semiconductor device (Lin Fig. 1) of Lin. One of ordinary skill in the art would have been motivated to make this modification in order to provide the better conductive for device.
Allowable Subject Matter
Claims 1-5, 14-15 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The independent claim 1 identify the uniquely distinct features “the isolation structure extending through the backgate region into the p-type body region, and the isolation structure splitting the p-type backgate region.” 
The independent claims 14 identify the uniquely distinct features “a contact terminal formed across at least a portion of the isolation structure.”
The closest prior art Lin (US 2018/0130903; A1 hereinafter ‘Lin’), and Lu (US 2014/0320174; A1 hereinafter ‘Lu’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Dependent claims 2-5, 15 and 17-19 are allowed by virtue of their dependency.
Response to Arguments
Applicant's arguments filed 11/06/2020 have been considered but are moot  because a new reference (Lin figure 1) combination with prior art of record have been applied to remedy any argued deficiencies.
Applicant(s) Argument:
Remark on page 8 applicant argue that the STI regions are the rectangles (note the rectangles labeled “STI”) but the contacts are squares (note the square labeled “CONTACT”). Therefore, it is not “hard to tell which is the STI region and which is the contact”. Claim 1 limitation “isolation structure splitting the p-type backgate region” is shown by the STI rectangles labeled “STI” splitting the width of the rectangle labeled “P+BACKGATE DIFFUSION”. Similarly, paragraph 0021 of the Specification teaches “p+ backgate diffusion in between the STI. STI stripes can be a complete stripe in the width direction or it could be a series of dashes”. Moreover, Claim 2 limitation “a contact terminal formed across at least a portion of the isolation structure” is shown by the squares connected by a line formed across at least a portion of the rectangular isolation structure labeled “STI” in the p+ backgate diffusion region. Similarly, paragraph 0004 of the Specification teaches “Contacts 160-1, 160-2, and 160-3 are provided in the source backgate region 125, source region 130 and drain region 150 respectively. The contact layout in Fig. 1 shows separate contacts for the source region 130 and the backgate region 125. Alternatively, a silicide layer may short out the n-type source 130 to the p-type backgate 125”.
Examiner response:
FIG. 2B of applicant(s) shown two nested rectangles that “STI” could be pointing to. See annotated drawing below.

    PNG
    media_image1.png
    212
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    579
    media_image2.png
    Greyscale


The interpretations of various claims seemly rely on different contradicting interpretation of the drawing. The issues is that it is not clear which box is the “STI”.
Claim 1 reciting “the isolation structure splitting the p-type backgate region” seem to work with the interpretation on the left drawing annotation. Unless “splitting” does not require complete separation of the p+ backgate region as shown on the right side drawing annotation. However, such interpretation is also problematic because claim 2 require “contact terminal formed across at least a portion of the isolation structure”. No contact terminals are shown to be formed across the STI on the right side drawing annotation.
Claim 6 reciting “the back gate region surrounds the isolation structure” would require the interpretation of the right drawing annotation. However, this would not work for claims 1 and/or 2 for reasons above. Also claim 10 depending on claim 6 recite “contact terminal formed across at least a portion of the isolation structure” (same as claim 2) also would not be supported by the annotation of the right side drawing. Claim 14 recites “contact terminal formed across at least a portion of the isolation structure” (same as claims 2 and 10) would require the interpretation of the left drawing.
Also elements shown in FIG. 2A do not seem to match with elements shown in FIG. 2B. Not clear how FIG. 2A and 2B related or perhaps not related.
FIG. 2A does not show the STI in the backgate region 225, presumably a different cross-sectional view.
FIG. 2A shows source 230 to be within p+ backgate 225, whereas FIG. 2B shows the opposite.
Not clear how the contacts 260-1,260-2,260-3 in FIG. 2A relates to those shown in FIG. 2B.
Therefore, the drawing objection still maintained.
Applicant(s) Argument:
Remark on page 9 applicant argue that that the cited Claim 6 limitation “where the backgate region surrounds the isolation structure” is supported in the Specification and the drawings. Specifically, paragraph 0007 of the Specification specifically teaches “a Shallow Trench Isolation (STI) region formed in the source backgate region”, paragraph 0008 of the Specification teaches “at least one Shallow Trench Isolation (STI) region formed in one or more of the source backgate region and the drain region”, paragraph 0009 of the Specification specifically teaches “a Shallow Trench Isolation (STI) region formed in the source backgate region”, paragraph 0017 of the Specification teaches “an isolation structure, such as a shallow trench isolation (STI) structure, in the backgate region of FET with trench contacts” and “The backgate diffusion region of the FET is split in the middle of the source-backgate side of the LDMOS with a strip of STI structure”, paragraph 0019 of the Specification teaches “the backgate region 225 is split with a strip of isolation structure, such as the STI structure accessed by the contact 260-1”, paragraph 0020 of the Specification teaches “a STI is created in the backgate region”, and paragraph 0021 of the Specification teaches “STI stripes can be a complete stripe in the width direction or it could be a series of dashes, which enables the contacting more robust.” Furthermore, FIG. 2B teaches the use of STI stripes;
Therefore, FIB. 2B teaches that the “backgate region surrounds the isolation structure” as advantageously claimed.
Examiner response:
Base on annotation FIG. 2A-2B above, examiner do not specifier how “the backgate region surrounds the isolation structure” in claim 1, and “a contact terminal formed across at least a portion of the isolation structure.” in claim 14 shown from the top view. It is not clear the backgate region surrounds and contact terminal formed across from the top view. Therefore, Claim 1-19 rejection under 112(a) still maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG H LE/
Examiner, Art Unit 2815